NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                           JUL 28 2015

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

YOUFU QIN,                                       No. 14-71912

               Petitioner,                       Agency No. A201-188-320

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 21, 2015**

Before:        CANBY, BEA, and MURGUIA, Circuit Judges.

      Youfu Qin, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s decision denying his application for asylum and withholding of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the agency’s factual findings, Gu v. Gonzales, 454 F.3d 1014, 1018 (9th Cir.

2006), and we deny the petition for review.

      Substantial evidence supports the BIA’s determination that, even if credible,

Qin failed to establish his experiences in China constituted past persecution on

account of “other resistance” to China’s coercive population control policy. See

He v. Holder, 749 F.3d 792, 795-96 (9th Cir. 2014). Substantial evidence also

supports the BIA’s finding that Qin failed to demonstrate an objectively reasonable

well-founded fear of future persecution in China. See Gu, 454 F.3d at 1022 (even

considering continuing interest in petitioner, record did not compel the finding that

petitioner established a well-founded fear of persecution); see also Nagoulko v.

INS, 333 F.3d 1012, 1018 (9th Cir. 2003) (possibility of persecution too

speculative). We reject Qin’s contention that the BIA erred or misinterpreted the

record, and his contention that the BIA should have remanded his case for an

opportunity to submit additional corroboration. Thus, Qin’s asylum claim fails.

See Nagoulko, 333 F.3d at 1018.

      Because Qin failed to establish eligibility for asylum, his withholding of

removal claim necessarily fails. See Zehatye v. Gonzales, 453 F.3d 1182, 1190

(9th Cir. 2006).




                                          2                                    14-71912
      Finally, Qin’s motion for a stay of removal is denied. The temporary stay of

removal will terminate upon issuance of the mandate.

      PETITION FOR REVIEW DENIED.




                                        3                                   14-71912